966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Booker T. WADE, Jr., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
Nos. 91-1095, 91-1402.
United States Court of Appeals, District of Columbia Circuit.
May 27, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause, filed April 15, 1992, the responses thereto, the reply, and the motions to strike, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that these appeals be dismissed as moot.   In light of the voluntary dismissal of the petition to assign the construction permit for KEEF-TV, the appeals no longer present a "live" controversy subject to this court's jurisdiction.   See Conyers v. Reagan, 765 F.2d 1124, 1127 (D.C.Cir.1985);   cf. Bois v. Marsh, 801 F.2d 462, 466 (D.C.Cir.1986) (plaintiff's resignation from Army moots challenge to grievance procedures);   Radiofone, Inc. v. FCC, 759 F.2d 936, 937-38 (D.C.Cir.1985) (competitors' challenge to FCC order mooted when company, subject of order, goes out of business).   Further, appellants have not demonstrated that there is a "reasonable expectation" or "demonstrated probability,"  see Murphy v. Hunt, 455 U.S. 478, 482 (1982) (per curiam), that they will again face the issue in dispute in these appeals, nor that the challenged action by appellee is "by its very nature" so short in duration that a repetition of the challenged action is likely to evade review.   See Conyers, 765 F.2d at 1128.   It is


4
FURTHER ORDERED, on the court's own motion, that the orders of the Federal Communications Commission at issue in these appeals, see Black Television Workshop of Los Angeles, Inc., 6 F.C.C.Rcd. 381, reconsideration denied, 6 F.C.C.Rcd. 4431 (1991), be vacated with respect to the Commission's determinations regarding the proposed assignment of the construction permit.   See A.L. Mechling Barge Lines, Inc. v. United States, 368 U.S. 324, 329 (1961);   Radiofone, 759 F.2d at 941;   cf. Weaver v. United Mine Workers, 492 F.2d 580, 587 n. 36 (D.C.Cir.1973) (per curiam).   It is


5
FURTHER ORDERED that the motions to strike the letter submitted to the court by intervenor Hispanic Christian Communications Network be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.